      Case 3:18-cv-07591-CRB Document 589 Filed 06/30/21 Page 1 of 9



 1    Kaspar J. Stoffelmayr (pro hac vice)
      kaspar.stoffelmayr@bartlitbeck.com
 2    Katherine M. Swift (pro hac vice)
      katherine.swift@bartlitbeck.com
 3    Sten A. Jernudd (pro hac vice)
      sten.jernudd@bartlitbeck.com
 4    BARTLIT BECK LLP
      54 West Hubbard Street
 5    Chicago, IL 60654
      Telephone: 312. 494.4400
 6    Facsimile: 312.494.4440
 7    Alex J. Harris (pro hac vice)
      alex.harris@bartlitbeck.com
 8    BARTLIT BECK LLP
      1801 Wewatta Street, Suite 1200
 9    Denver, CO 80202
      Telephone: 303.592.3100
10    Facsimile: 303.592.3140

11   Attorneys for Defendant WALGREEN CO.

12   Additional counsel appear on signature page

13                               UNITED STATES DISTRICT COURT

14                            NORTHERN DISTRICT OF CALIFORNIA

15                                   SAN FRANCISCO DIVISION

16   THE CITY AND COUNTY OF SAN                    Case No. 3:18-cv-07591-CRB-JSC
     FRANCISCO, CALIFORNIA and THE
17   PEOPLE OF THE STATE OF
     CALIFORNIA, Acting by and through San         JOINT STATUS UPDATE RE
18   Francisco City Attorney DENNIS J.             WALGREENS’ DUE DILIGENCE
     HERRERA,                                      PRODUCTIONS
19
                       Plaintiffs,
                                                   Judges: Hon. Charles R. Breyer and Jacqueline
20                                                 Scott Corley
                 v.
21
     PURDUE PHARMA L.P., et al.
22
                       Defendants.
23

24

25

26

27

28

                                                                               JOINT STATUS UPDATE
     2262539.1                                                          CASE. NO. 18-CV-07591-CRB-JSC
          Case 3:18-cv-07591-CRB Document 589 Filed 06/30/21 Page 2 of 9



 1             On June 16, the Court Ordered the following:
 2            Walgreens shall produce (1) the electronic due diligence notes from the 12 stores
 3             associated with Walgreens’ previous due diligence checklist production and (2) 500
 4             hardcopy prescriptions per year from the same 12 stores dating back to 2010.
 5            The Parties shall determine a way to link the electronic notes, hardcopy prescriptions,
 6             and due diligence checklists (collectively, “due diligence records”) to the dispensing
 7             data in Plaintiff’s Red Flag analysis.
 8            The Parties shall submit a status update to the Court by June 30, 2021 regarding the
 9             progress that the Parties have made linking the due diligence records to Plaintiff’s Red
10             Flag analysis and the expected date of completion.
11            Plaintiff shall provide Walgreens with an updated Red Flag analysis on or before June
12             30, 2021.
13   Dkt. No. 578. The Parties’ report follows.
14   I.        WALGREENS’ STATEMENT
15             Electronic Notes. Walgreens made its first production of electronic notes on June 29,
16   2021. This production included 14,424,504 records from several electronic fields. Ex. 1,
17   Wetzold Declaration at ¶ 8. Walgreens anticipates producing additional records from several
18   other electronic fields by late July, including Annotation notes, which are stored on a separate
19   system that requires the work of a separate team. Id. at ¶¶ 9, 12. Walgreens anticipates
20   finishing the production of all of its electronic notes by the week of August 23. Id. at ¶ 13.
21   Walgreens is working as efficiently as it can to finish these productions. See id.
22             Hard Copy Prescriptions. Walgreens is producing 5,000 hard copy prescriptions in San
23   Francisco, dating back ten years, consistent with this Court’s instructions and order. During the
24   meet and confer process, Plaintiff argued that Walgreens should produce 5,500 hard copy
25   prescriptions. Walgreens does not intend to do so, given that this Court instructed Walgreens to
26   produce 5,000 prescriptions, dating back 10 years. See 6/16/21 Hearing Tr. at 30:23-31:4.
27   Walgreens expects but cannot guarantee that this production will be complete by the end of
28

                                                                                        JOINT STATUS UPDATE
      2262539.1                                         -1-                      CASE. NO. 18-CV-07591-CRB-JSC
       Case 3:18-cv-07591-CRB Document 589 Filed 06/30/21 Page 3 of 9



 1   August, given the novelty of this undertaking and the fact that Plaintiff still has not produced its
 2   revised red flag analysis, which is necessary before the collection process can even begin.
 3            Walgreens’ experience in Track Three is instructive but incomplete. The MDL court
 4   ordered the Track Three defendants to identify the prescriptions at issue by May 28. The
 5   Special Master then urged defendants to try to complete their production of those 2,000 hard
 6   copy prescriptions by July 9, which he recognized was “aspirational.” See Ex. 2, Desh Decl. at
 7   ¶ 6. Walgreens anticipates meeting that deadline for hard copy prescriptions still kept at its
 8   Ohio stores. See id. But the San Francisco production will be two and a half times as large as
 9   the Track 3 sample, and Walgreens is targeting mid-August for its production of hard copy
10   prescriptions stored at Walgreens’ San Francisco stores. Id. The prescriptions stored at Iron
11   Mountain will take longer. See id. at ¶ 7. As of today, June 30, Iron Mountain has been unable
12   to locate a single prescription from the Track Three sample. See id. at ¶ 7. Given the
13   uncertainty still surrounding the production timeline in Track Three, and the novelty of this
14   process generally, Walgreens is targeting the end of August for the production of San Francisco
15   hard copy prescriptions stored at Iron Mountain, but cannot make that estimate with certainty.
16   See id. at ¶¶ 6, 10. Walgreens will, however, work as quickly as possible to identify, locate,
17   collect, and produce these prescriptions upon receipt of Plaintiff’s red flag analysis.
18            Hard-Copy Checklists. Pursuant to the Court’s order at Doc. 578, Walgreens has
19   reviewed and unredacted the prescription numbers on all 33,159 of its previously produced
20   hard-copy target drug good faith dispensing checklists and refusal-to-fill documents. Walgreens
21   is conducting final quality control checks and preparing these documents for production.
22   Walgreens plans to produce these documents to Plaintiff next week, pursuant to “Attorneys’
23   Eyes Only” review under the Court’s protective order, along with unredacted dispensing data
24   (i.e., dispensing data that includes prescription numbers), in order to allow Plaintiff to link the
25   hard-copy due diligence documents to prescriptions in Walgreens’ dispensing data.
26   II.      PLAINTIFF’S STATEMENT
27            Plaintiff respectfully submits that the Court should set a deadline of August 16 for the
28   completion of the entire due diligence production.

                                                                                        JOINT STATUS UPDATE
      2262539.1                                       -2-                        CASE. NO. 18-CV-07591-CRB-JSC
       Case 3:18-cv-07591-CRB Document 589 Filed 06/30/21 Page 4 of 9



 1            Walgreens represents that the checklist redactions have already been removed and that
 2   those documents—along with the overlay required for the association—should be produced next
 3   week. Plaintiff appreciates this effort and anticipates no problem with that timeline.
 4                Walgreens’ projected timing for the remainder of the production is more problematic.
 5   As to electronic notes, Walgreens represented in a June 29 email that its production “should be
 6   complete by the week of August 16.” The anticipated timing of the hard copy prescription
 7   production is less clear. For documents collected in stores, Walgreens believes it “almost
 8   certainly” will take longer than “5.5 weeks.” Producing hard copies from Iron Mountain is,
 9   according to Walgreens, “significantly more burdensome”—which presumably means
10   Walgreens anticipates producing these documents as late as September, or even October.
11            Plaintiff understands this is a big undertaking, but Plaintiff cannot accept a timeline so
12   protracted and so uncertain. As has been discussed at length, the due diligence discovery is
13   central to this case. Plaintiff must have enough time to process and analyze the voluminous data
14   to inform both fact discovery (including depositions) and the expert reports due on October 5.
15   Dkt. No. 572. Moreover, Plaintiff cannot evaluate whether Walgreens conducted due diligence
16   on any particular prescription until the entire production is complete. Both parties need a
17   deadline. Plaintiff submits that deadline should be August 16—two months after the Court’s
18   order and seven weeks before expert reports are due. Walgreens has shown repeatedly that,
19   with a nudge from the Court, it can make complicated productions much faster than initially
20   projected, and anything later than August 16 would jeopardize Plaintiff’s ability to make full
21   use of the key discovery the parties have spent months litigating.
22            Finally, Plaintiff notes that even though the Court ordered Walgreens to produce “500
23   hardcopy prescriptions per year from the same 12 stores dating back to 2010,” Walgreens
24   apparently intends to produce only 250 prescriptions from the latter half of 2010, and none from
25   the first half. Plaintiff does not understand or agree with this interpretation of the Court’s order.
26

27

28

                                                                                         JOINT STATUS UPDATE
      2262539.1                                        -3-                        CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 589 Filed 06/30/21 Page 5 of 9



 1   DATED: June 30, 2021                  Respectfully submitted,
 2
                                           /s/ Kaspar J. Stoffelmayr
 3                                         Kaspar Stoffelmayr (pro hac vice)
                                           kaspar.stoffelmayr@bartlitbeck.com
 4
                                           Katherine M. Swift (pro hac vice)
 5                                         kate.swift@bartlitbeck.com
                                           Sten Jernudd (pro hac vice)
 6                                         sten.jernudd@bartlitbeck.com
                                           BARTLIT BECK LLP
 7                                         54 West Hubbard Street
                                           Chicago, IL 60654
 8
                                           Telephone: 312.494.4400
 9                                         Facsimile: 312.494.4440

10                                         Alex J. Harris (pro hac vice)
                                           alex.harris@bartlitbeck.com
11                                         BARTLIT BECK LLP
12                                         1801 Wewatta Street, Suite 1200
                                           Denver, CO 80202
13                                         Telephone: 303.592.3100
                                           Facsimile: 303.592.3140
14
                                           Charles J. Stevens (SBN 106981)
15                                         cstevens@gibsondunn.com
16                                         Joshua D. Dick (SBN 268853)
                                           jdick@gibsondunn.com
17                                         Kelsey J. Helland (SBN 298888)
                                           khelland@gibsondunn.com
18                                         GIBSON DUNN & CRUTCHER LLP
                                           555 Mission Street, Suite 3000
19                                         San Francisco, CA 94105
20                                         Telephone: 415.393.8200
                                           Facsimile: 415.393.8306
21
                                           Attorneys for Defendant Walgreen Co.
22

23

24   DATED: June 30, 2021                  Respectfully submitted,

25   DENNIS J. HERRERA                     /s/ Kevin R. Budner
     City Attorney                         Elizabeth J. Cabraser
26   RONALD P. FLYNN                       Richard M. Heimann
     YVONNE R. MERE                        Paulina do Amaral
27   OWEN J. CLEMENTS                      Kevin R. Budner
     SARA J. EISENBERG                     Michael Levin-Gesundheit
28   JAIME M. HULING DELAYE                Jacob H. Polin
     Deputy City Attorneys                 Miriam Marks
                                                                       JOINT STATUS UPDATE
     2262539.1                           -4-                    CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 589 Filed 06/30/21 Page 6 of 9



 1   Fox Plaza                             LIEFF CABRASER HEIMANN &
     1390 Market Street, Sixth Floor       BERNSTEIN, LLP
 2   San Francisco, CA 94102               275 Battery Street, 29th Floor
     Telephone: 415/554-3957               San Francisco, California 94111-3339
 3   jaime.hulingdelaye@sfcityatty.org     Telephone: 415.956.1000
                                           Facsimile: 415.956.1008
 4                                         ecabraser@lchb.com
 5   Aelish M. Baig                        Paul J. Geller
     Hadiya K. Deshmukh                    Mark J. Dearman
 6   Taeva Shefler                         Dorothy P. Antullis
     ROBBINS GELLER RUDMAN & DOWD          Nicolle Brito
 7   LLP                                   ROBBINS GELLER RUDMAN & DOWD LLP
     Post Montgomery Center                120 East Palmetto Park Road, Suite 500
 8   One Montgomery Street, Suite 1800     Boca Raton, FL 33432
     San Francisco, CA 94104               Telephone: 561/750-3000
 9   Telephone: 415/288-4545               561/750-3364 (fax)
     415/288-4534 (fax)                    pgeller@rgrdlaw.com
10   aelishb@rgrdlaw.com
11   Thomas E. Egler                       Louise Renne
     Jay Alvarez                           RENNE PUBLIC LAW GROUP
12   ROBBINS GELLER RUDMAN & DOWD          350 Sansome Street, Suite 300
     LLP                                   San Francisco, CA 94104
13   655 West Broadway, Suite 1900         Telephone: 415/848-7240
     San Diego, CA 92101                   415/848-7230 (fax)
14   Telephone: 619/231-1058               lrenne@publiclawgroup.com
     619/231-7423 (fax)
15   tome@rgrdlaw.com
16   Jennie Lee Anderson                   Kevin Sharp
     Audrey Siegel                         SANFORD HEISLER SHARP, LLP
17   ANDRUS ANDERSON LLP                   611 Commerce Street, Suite 3100
     155 Montgomery Street, Suite 900      Nashville, TN 37203
18   San Francisco, CA 94104               Telephone: 615/434-7000
     Telephone: 415/986-1400               615/434-7020 (fax)
19   415/986-1474 (fax)                    ksharp@sanfordheisler.com
     jennie@andrusanderson.com
20   audrey.siegel@andrusanderson.com
21   Edward Chapin                         David S. Casey, Jr.
     SANFORD HEISLER SHARP, LLP            Gayle M. Blatt
22   655 West Broadway, Suite 1700         Alyssa Williams
     San Diego, CA 92101                   CASEY GERRY SCHENK FRANCAVILLA
23   Telephone: 619/577-4253               BLATT & PENFIELD LLP
     619/577-4250 (fax)                    110 Laurel Street
24   echapin2@sanfordheisler.com           San Diego, CA 92101-1486
                                           Telephone: 619/238-1811
25                                         619/544-9232 (fax)
                                           dcasey@cglaw.com
26                                         gmb@cglaw.com
                                           awilliams@cglaw.com
27
     Ellen Relkin                          Melinda Davis Nokes
28   WEITZ & LUXENBERG P.C.                WEITZ & LUXENBERG P.C.
                                                                       JOINT STATUS UPDATE
     2262539.1                           -5-                    CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 589 Filed 06/30/21 Page 7 of 9



 1   700 Broadway                                     1880 Century Park East
     New York, NY 10003                               Los Angeles, CA 90067
 2   Telephone: 212/558-5500                          Telephone: 310/247-0921
     212/344-5461 (fax)                               310/786-9927 (fax)
 3   erelkin@weitzlux.com                             mnokes@weitzlux.com
 4   Paul F. Novak
     Tiffany Ellis
 5   WEITZ & LUXENBERG, P.C.
     24th Floor, The Fisher Building
 6   3011 W. Grand Boulevard
     Detroit, Michigan 48202
 7   Tel: (313) 800-4170
     pnovak@weitzlux.com
 8
     Attorneys for Plaintiff The People of the State of California, acting by and through San Francisco
 9   City Attorney Dennis J. Herrera
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                    JOINT STATUS UPDATE
     2262539.1                                      -6-                      CASE. NO. 18-CV-07591-CRB-JSC
       Case 3:18-cv-07591-CRB Document 589 Filed 06/30/21 Page 8 of 9



 1                                              ATTESTATION
 2            Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this
 3   document has been obtained from the above signatories.
 4   Dated: June 30, 2021                                     /s/ Kaspar J. Stoffelmayr
                                                              Kaspar J. Stoffelmayr
 5
                                                              Attorney for Defendant Walgreen Co.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                          JOINT STATUS UPDATE
      2262539.1                                         -7-                        CASE. NO. 18-CV-07591-CRB-JSC
       Case 3:18-cv-07591-CRB Document 589 Filed 06/30/21 Page 9 of 9



 1                                    CERTIFICATE OF SERVICE
 2            I hereby certify that, on June 30, 2021, service of this document was accomplished
 3   pursuant to the Court’s electronic filing procedures by filing this document through the ECF
 4   system.
 5

 6                                                      /s/ Kaspar J. Stoffelmayr
                                                        Kaspar J. Stoffelmayr
 7
                                                        Attorney for Defendant Walgreen Co.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                     JOINT STATUS UPDATE
      2262539.1                                      -8-                      CASE. NO. 18-CV-07591-CRB-JSC
